Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 1 of 28            FILED
                                                                  2019 Jan-11 AM 11:05
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




           EXHIBIT A
                                                         DOCUMENT 1
                                                                         ELECTRONICALLY
                   Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 211/29/2018   FILED
                                                                             of 28 2:58 PM
                                                                                                                01-CV-2018-904789.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                                JEFFERSON COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             01-CV-2018-904789.00
                                                                                                   ANNE-MARIE ADAMS, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             11/29/2018

                                                GENERAL INFORMATION
                       IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
         SUZANNA F. GREER ET AL v. THE CINCINNATI INSURANCE COMPANY C/O MR. STEPHEN ET AL

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                      NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        ROB063                                  11/29/2018 2:58:57 PM                               /s/ JAMES S ROBERTS JR.
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES       NO
                          DOCUMENT 2
                                                     ELECTRONICALLY
Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 311/29/2018   FILED
                                                          of 28 2:58 PM
                                                         01-CV-2018-904789.00
                                                         CIRCUIT COURT OF
                                                    JEFFERSON COUNTY, ALABAMA
                                                     ANNE-MARIE ADAMS, CLERK
                          DOCUMENT 2
Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 4 of 28
                          DOCUMENT 2
Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 5 of 28
                          DOCUMENT 2
Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 6 of 28
                          DOCUMENT 2
Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 7 of 28
                          DOCUMENT 2
Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 8 of 28
                          DOCUMENT 2
Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 9 of 28
                          DOCUMENT 2
Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 10 of 28
                          DOCUMENT 2
Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 11 of 28
                          DOCUMENT 2
Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 12 of 28
                          DOCUMENT 2
Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 13 of 28
                          DOCUMENT 2
Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 14 of 28
                          DOCUMENT 2
Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 15 of 28
            Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 16 of 28


                                           AlaFile E-Notice




                                                                           01-CV-2018-904789.00


To: JAMES S ROBERTS JR.
    jimroberts@northjeffersonlawyers.com




                    NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

         SUZANNA F. GREER ET AL V. THE CINCINNATI INSURANCE COMPANY C/O MR. STE
                                    01-CV-2018-904789.00

                       The following complaint was FILED on 11/29/2018 2:59:34 PM




     Notice Date:     11/29/2018 2:59:34 PM




                                                                           ANNE-MARIE ADAMS
                                                                        CIRCUIT COURT CLERK
                                                                JEFFERSON COUNTY, ALABAMA
                                                                JEFFERSON COUNTY, ALABAMA
                                                             716 N. RICHARD ARRINGTON BLVD.
                                                                        BIRMINGHAM, AL, 35203

                                                                                  205-325-5355
                                                                  anne-marie.adams@alacourt.gov
           Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 17 of 28


                                      AlaFile E-Notice




                                                                         01-CV-2018-904789.00


To: THE CINCINNATI INSURANCE COMPANY C/O MR. STEPHEN
    JOHNSON, PRESIDENT & CEO
    6200 SOUTH GILMORE ROAD
    FAIRFIELD, OH, 45014




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        SUZANNA F. GREER ET AL V. THE CINCINNATI INSURANCE COMPANY C/O MR. STE
                                   01-CV-2018-904789.00

                     The following complaint was FILED on 11/29/2018 2:59:34 PM




    Notice Date:    11/29/2018 2:59:34 PM




                                                                         ANNE-MARIE ADAMS
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                205-325-5355
                                                                anne-marie.adams@alacourt.gov
           Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 18 of 28


                                      AlaFile E-Notice




                                                                         01-CV-2018-904789.00


To: GUIDEONE MUTUAL INSURANCE COMPANY C/O MS. JESSICA
    B. CLARK, PRESIDENT & CEO
    1111 ASHWORTH ROAD
    WEST DES MOINES, IA, 50265




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

        SUZANNA F. GREER ET AL V. THE CINCINNATI INSURANCE COMPANY C/O MR. STE
                                   01-CV-2018-904789.00

                     The following complaint was FILED on 11/29/2018 2:59:34 PM




    Notice Date:    11/29/2018 2:59:34 PM




                                                                         ANNE-MARIE ADAMS
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                205-325-5355
                                                                anne-marie.adams@alacourt.gov
                Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 19 of 28

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     01-CV-2018-904789.00
Form C-34 Rev. 4/2017                                - CIVIL -
                         IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                SUZANNA F. GREER ET AL V. THE CINCINNATI INSURANCE COMPANY C/O MR. STE
                   THE CINCINNATI INSURANCE COMPANY C/O MR. STEPHEN, JOHNSON, PRESIDENT & CEO 6200 SOUTH GILMORE ROAD, FAIRFIELD,
  NOTICE TO:       OH 45014
                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JAMES S ROBERTS JR.                                                                            ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: PO Box 639, GARDENDALE, AL 35071                                                                                 .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of SUZANNA F. GREER
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

          11/29/2018 2:59:34 PM                           /s/ ANNE-MARIE ADAMS               By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ JAMES S ROBERTS JR.
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 20 of 28

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     01-CV-2018-904789.00
Form C-34 Rev. 4/2017                                - CIVIL -
                         IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                SUZANNA F. GREER ET AL V. THE CINCINNATI INSURANCE COMPANY C/O MR. STE
                   GUIDEONE MUTUAL INSURANCE COMPANY C/O MS. JESSICA, B. CLARK, PRESIDENT & CEO 1111 ASHWORTH ROAD, WEST DES
  NOTICE TO:       MOINES, IA 50265
                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JAMES S ROBERTS JR.                                                                            ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: PO Box 639, GARDENDALE, AL 35071                                                                                 .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of SUZANNA F. GREER
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

          11/29/2018 2:59:34 PM                           /s/ ANNE-MARIE ADAMS               By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ JAMES S ROBERTS JR.
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                          DOCUMENT 5
Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 21 of 28
                          DOCUMENT 5
Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 22 of 28
                          DOCUMENT 5
Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 23 of 28
                          DOCUMENT 6
Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 24 of 28
                          DOCUMENT 6
Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 25 of 28
            Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 26 of 28


                                           AlaFile E-Notice




                                                                              01-CV-2018-904789.00
                                                                          Judge: JAVAN J. PATTON
To: ROBERTS JAMES STANLEY JR.
    jimroberts@northjeffersonlawyers.com




                              NOTICE OF SERVICE
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

         SUZANNA F. GREER ET AL V. THE CINCINNATI INSURANCE COMPANY C/O MR. STE
                                    01-CV-2018-904789.00

                              The following matter was served on 12/12/2018

                    D001 THE CINCINNATI INSURANCE COMPANY C/O MR. STEPHEN
                                             Corresponding To
                                             CERTIFIED MAIL
                                                   S/C




                                                                            ANNE-MARIE ADAMS
                                                                         CIRCUIT COURT CLERK
                                                                 JEFFERSON COUNTY, ALABAMA
                                                                 JEFFERSON COUNTY, ALABAMA
                                                              716 N. RICHARD ARRINGTON BLVD.
                                                                         BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                   anne-marie.adams@alacourt.gov
            Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 27 of 28


                                           AlaFile E-Notice




                                                                              01-CV-2018-904789.00
                                                                          Judge: JAVAN J. PATTON
To: ROBERTS JAMES STANLEY JR.
    jimroberts@northjeffersonlawyers.com




                              NOTICE OF SERVICE
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

         SUZANNA F. GREER ET AL V. THE CINCINNATI INSURANCE COMPANY C/O MR. STE
                                    01-CV-2018-904789.00

                              The following matter was served on 12/12/2018

                    D001 THE CINCINNATI INSURANCE COMPANY C/O MR. STEPHEN
                                             Corresponding To
                                             CERTIFIED MAIL
                                                   S/C




                                                                            ANNE-MARIE ADAMS
                                                                         CIRCUIT COURT CLERK
                                                                 JEFFERSON COUNTY, ALABAMA
                                                                 JEFFERSON COUNTY, ALABAMA
                                                              716 N. RICHARD ARRINGTON BLVD.
                                                                         BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                   anne-marie.adams@alacourt.gov
            Case 2:19-cv-00060-GMB Document 1-1 Filed 01/10/19 Page 28 of 28


                                           AlaFile E-Notice




                                                                              01-CV-2018-904789.00
                                                                          Judge: JAVAN J. PATTON
To: ROBERTS JAMES STANLEY JR.
    jimroberts@northjeffersonlawyers.com




                              NOTICE OF SERVICE
                    IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

         SUZANNA F. GREER ET AL V. THE CINCINNATI INSURANCE COMPANY C/O MR. STE
                                    01-CV-2018-904789.00

                              The following matter was served on 12/21/2018

                  D002 GUIDEONE MUTUAL INSURANCE COMPANY C/O MS. JESSICA
                                             Corresponding To
                                             CERTIFIED MAIL
                                                   S/C




                                                                            ANNE-MARIE ADAMS
                                                                         CIRCUIT COURT CLERK
                                                                 JEFFERSON COUNTY, ALABAMA
                                                                 JEFFERSON COUNTY, ALABAMA
                                                              716 N. RICHARD ARRINGTON BLVD.
                                                                         BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                   anne-marie.adams@alacourt.gov
